Citation Nr: 0108677	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for thrombophlebitis of 
the left leg.

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1956 until 
September 1960.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



FINDINGS OF FACT

1.  In February 1984, the Board determined that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection for thrombophlebitis of the left leg.

2.  Evidence submitted since the February 1984 Board decision 
concerning the claim for service connection for 
thrombophlebitis of the left leg either does not bear 
directly and substantially upon the specific matter under 
consideration, or is cumulative or redundant, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the Board's February 1984 denial 
of service connection for thrombophlebitis of the left leg, 
is not new and material, and the veteran's claim for benefits 
has not been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

In a February 1984 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for thrombophlebitis of the 
left leg.  As such, the veteran's claim may only be reopened 
and considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In its February 1984 decision, the Board noted that the 
veteran had not submitted evidence that thrombophlebitis of 
the left leg was related to service.  The Board pointed out 
that, there were no records of treatment, characteristic 
complaints or clinical findings of thrombophlebitis of the 
left leg during service.  Furthermore, there was no medical 
evidence of a causal relationship between thrombophlebitis of 
the right leg and development of thrombophlebitis of the left 
leg.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prove[Es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

Records submitted after the February 1984 Board decision 
include written statements of the veteran, as well as private 
clinical records dated between 1998 and 1999.  After a review 
of the record, the Board concludes that this evidence is not 
new and material.  Accordingly, this claim is not reopened.  

The veteran's written statements regarding his disorder 
basically recount his earlier statements.  They are in 
essence cumulative and redundant.  The veteran continues to 
suggest that there is a relationship between his disorder and 
military service.  However, it should be pointed out that the 
record does not contain any medical statements or opinions 
regarding a causal relationship between thrombophlebitis of 
the left leg and military service. 

The additional clinical records simply show that the veteran 
is receiving treatment for chronic various disabilities 
including left leg thrombophlebitis.  Although this medical 
evidence is new, and reports current diagnoses, this 
additional documentation solely addresses the veteran's 
current medical condition, without commenting on the etiology 
of thrombophlebitis of the left leg.  Not only do the 
clinical records pertain to treatment provided years after 
separation from active service, this evidence does not 
address or contradict the reasoning offered in support of the 
prior decision.  It has no bearing on the issue of service 
incurrence and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).

As none of the evidence added to the record since the Board's 
1984 decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting a nexus between thrombophlebitis of the left leg 
and military service, the Board concludes that this evidence 
does not constitute new and material evidence sufficient to 
reopen the claim for service connection.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
thrombophlebitis of the left leg, the benefits sought on 
appeal are denied.





		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

